DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/2019, 07/01/2020, and 11/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 	Claim 9 is objected to for its dependence on claim 2. Although claim 9 does indeed further limit claim 2, claim 9 seems to more accurately depend on claim 8 since the features introduced in claim 9 (including “a second side surface”, “a second groove portion”, and “a second catching jaw”) seem to follow from the analogous “first” features introduced in claim 8 (not in claim 2). Appropriate correction is suggested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1 recites the limitation "the plurality of secondary " within the second clause (emphasis added).  There is insufficient antecedent basis for this limitation in the claim (only “a plurality of secondary battery cells” was introduced). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Vackar (US 2001/0012578 A1) in view of Perry (US 2005/0227519 A1), Sawada (US 2019/0190203 A1), and Shimizu et al. (US 2017/0263909 A1, as cited within the IDS).
Regarding claim 1, Vackar teaches a battery module (battery case containing batteries, Vackar [0011]) comprising: 
a lower housing (lower case member 20, Vackar Fig. 5 and [0011]) in which a plurality of battery cells are housed (batteries 46, Vackar Fig. 5 and [0022]); 
an upper housing (upper case member 20, Vackar Fig. 5 and [0011]) coupled to a cover of the lower housing (end walls 22, 24; Vackar [0022], see Figs. 1 and 5) to cover the plurality of cells (case opening defined to hold batteries, Vackar [0022]); 
a connector detachably installed in at least one of the lower housing and the upper housing (connector assembly 50 including connector 62 received into connector plate 54 which is detachably installed into groove 57 of wall 24 of housing 20, Vackar Fig. 4 and [0027]); 
wherein the connector includes a body provided with a plurality of terminals (connector 62 body shown at left of Vackar Fig. 4, also showing plurality of terminals – see annotation below) , 

and both side surfaces of the body are securely connected to the outer surface of the at least one housing (sides of connector 62 connected to connector plate 54, which is connected to wall 24 of housing 20 via groove 57, via pins 60 inserted into apertures 58; Vackar Fig. 4 and [0027]).

    PNG
    media_image1.png
    687
    701
    media_image1.png
    Greyscale


	Claim 1 requires that the batteries be replaceable. Though Vackar fails to explicitly disclose that the battery cells are “replaceable”, Vackar  does disclose that the upper housing and lower housing (the two halves of case 20) are attached by screws (44) to contain batteries (46); see Vackar Fig. 5 and [0026].  Since screws are removable, the battery cells within the housing are thus also removable and replaceable. Additionally, Vackar teaches in [0027] that the entire battery cases are able to be replaced without shutting down of the entire system, which further implies replacement capabilities of the batteries within the battery cases. Thus a plain reading of Vackar is that the batteries are replaceable.
	Assuming, arguendo, that the above disclosures by Vackar do not read on the replicability of the battery cells, Perry (which is analogous in the art of battery connector systems – see Perry Abstract) teaches the necessity of quickly replaceable battery packs (which can include only a single battery cell per Perry [0026] and thus reads on the instant limitation of replaceable battery cells) in order to minimize downtime of the electronic device/system using the battery for power (Perry [0028]). 
In the alternative, from this teaching of Perry, it would have been obvious, at the time of filing, for a person to modify the battery module and housing of Vackar to ensure that the battery cells were replaceable with the motivation of minimizing downtime of the power supplied by the battery to an electronic device/system.  

Claim 1 requires a female connector including a body having plural terminals. Vackar fails to explicitly describe the connector as a “female” connector; however, the terminals of connector 62 are shown in Vackar Fig. 4 to have recesses, which are characteristic of female connectors. Additionally, Vackar teaches in [0002, 0027] that connector 62 is a UPS (uninterruptible power supply) mating connector, which is known in the art to include both female- and male-type mating halves. Vackar fails to explicitly disclose a “plurality” of terminals within the 
Assuming, aruguendo, that such disclosures by Vackar do not read on the connector being a female connector nor including a plurality of terminals, Sawada (which is analogous in the art of power storage device connector structures, see Sawada Title) teaches a connector panel (30, Sawada [0055] and Fig. 5) of a power storage device (10, Sawada [0055] and Fig. 5) which has, spaced apart therefrom (by spring 75, see Sawada Fig. 5), a connector that is a female-type connector with a plurality of terminals therein (connector 51, Sawada [0048] and Fig. 5, annotated below). 
Therefore, in the alternative, it would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the connector of Vackar to be a female connector including a plurality of terminals, as taught by Sawada to be known in the art, with the motivation proper mating connection based on the corresponding shape of the external electrical device that is desired to be connected to the battery terminal. Additionally, the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP 2144.04) and the simple substitution of one known element with is likely to be obvious when predictable results are achieved (see MPEP 2143,B). A person with ordinary skill in the art would have predicted analogous functionality when changing the shape of Vackar’s electrical to be similar to that of Sawada (i.e., female with a plurality of terminals) or when simply substituting Sawada’s connector in place if Vackar’s.

    PNG
    media_image2.png
    547
    578
    media_image2.png
    Greyscale

	
Vackar fails to teach that the plurality of battery cells are secondary cells and that a wiring harness electrically connected to the connector and the plurality of secondary battery cells. 
	Shimizu, which is analogous in the art of battery electrical connectors (see Shimizu Abstract), teaches a plurality of secondary batteries (storage elements 12, Shimizu [0029]) for use within an electricity storage module, but teaches that the type of storage element can vary according to need (Shimizu [0029]). Vackar also teaches that the battery case as explicitly taught to enclose lead-acid batteries (Vackar [0004]) can be useful in various alternative embodiments and with changes applied thereto (Vackar [0028-0029]). 
From these teachings of both Shimizu and Vackar, one with ordinary skill in the art would have found it obvious to modify the lead-acid battery cells within the Vackar housing to instead be secondary battery cells with the motivation to fit the needs of their desired power storage/generation design requirements. Additionally, the simple substitution of one known element with another is within the 
	Shimizu also teaches that a wiring harness (detections wires W1 and detection wire connector 55, Shimizu [0043] and Fig. 3) is electrically connected (terminal connected to W1, Shimizu [0043]) to a connector (device connector 50, Shimizu [0043] and Fig. 3) and the plurality of secondary battery cells (wires W1 are connected to electricity storage elements 12 via leads 13 and wire modules 20, Shimizu Fig. 3 and [0034, 0058]). Vackar teaches a connection hole 56 connecting the electrical connector assembly 50 and batteries 46 (see Vackar Fig. 4) and teaches that batteries are known in the art to be connectable via wiring in series (see Vackar [0003]) and further that electrical connection from the connector of the battery case to the batteries enclosed therein is a goal of the invention (Vackar [0013]). However, Vackar is silent on any specific electrical connection features from the batteries to the external connector assembly. 
Motivated to achieve electrical connection from the battery cell terminals within the case (i.e., the power source) to the electrical connector (and thus be able to supply power to the electrical device connected externally to the battery case), a person having ordinary skill in the art would have found it obvious to use wires within a wire harness as taught by Shimizu to modify the electrical connector assembly of Vackar to ensure electrical connection from the power source to the external device. 
	Thus, all limitations of instant claim 1 are rendered obvious by Vackar in view of Perry, Sawada, and Shimizu.

	Regarding claim 2, modified Vackar teaches the limitation of claim 1 above but fails to explicitly teach wherein the at least one housing is the upper housing.

	Therefore, the limitations of instant claim 2 are rendered obvious.

	Regarding claim 3, modified Vackar teaches the limitation of claim 2 above and teaches wherein an entirety of the bottom surface of the connector is spaced apart from the outer surface of the upper housing (see Vackar annotated Fig. 4 above).
	Assuming, arguendo, that Vackar citations above do not render obvious an entirety of the bottom surface of the connector is spaced apart from the outer surface of the upper housing, Vackar also teaches in [0013, 0027] that mounting a connector in such a way that two-dimensional freedom of movement is possible is beneficial in enabling easier connection therewith.  Furthermore, Shimizu teaches in [0005] that it is known in the art that there needs to be sufficient space allowed when mounting a connector to a device to allow for routing of wires. From these teachings, a person with ordinary skill would have found it obvious to mount the freely-moving connector of Vackar in such a way 
Therefore, the limitations of instant claim 3 are rendered obvious.

Regarding claim 10, modified Vackar teaches the limitations of claim 1 above but fails to teach the at least one housing is provided with a concave portion disposed between convex portions, and the wiring harness is fitted within and coupled to the concave portion.
Shimizu, which teaches the wiring harness as cited above in regards to claim 1, teaches the wiring harness (W1 and 55, Shimizu Figs. 7 and 9) is fitted within/coupled to a concave portion (fixing hole 41, Shimizu Figs. 7 and 9, [0051]) that is disposed between convex portions (solid portions of cover plate 40 surrounding hole 41, as shown in Shimizu Fig. 7, annotated below). Shimizu teaches that such is provided within the cover which encloses a battery module and thus reads on a housing (see Shimizu [0050-0051] and Fig. 1). Shimizu teaches within the Abstract and [0007] that the cover being provided with the fixing hole, an example of a fixing portion, is useful in connecting the detection wire to the connector.

    PNG
    media_image3.png
    885
    582
    media_image3.png
    Greyscale

When modifying Vackar to include the wiring harness (as in regards to claim 1 above), a person with ordinary skill in the art would have further found it obvious to include a concave portion (fixing hole) disposed between convex portion of the housing with the motivation to be able to adequately hold and connect the wire harness from the battery cells to the external connector.
Therefore, the limitations of claim 10 are rendered obvious.

Claim 3 is alternatively rejected, and Claims 4-7 are rejected, under 35 U.S.C. 103 as being unpatentable over Vackar (US 2001/0012578 A1) in view of Perry (US 2005/0227519 A1), Sawada (US 2019/0190203 A1), and Shimizu et al. (US 2017/0263909 A1, as cited within the IDS) as applied to claims 1-3 above, and further in view of Kosugi (US 201/00124693 A1).
Claim 3 were rendered obvious above. 
Assuming, arguendo, that Vackar as modified above does not render obvious the limitations of claim 3, Kosugi (which is analogous in the art of electrical connections at the terminals of a secondary battery pack, see Kosugi Abstract) also teaches that sufficient space is needed at electrode terminals of the batteries to avoid wire breakage by bending (Kosugi [0007]) which is similar in teaching of Shimizu regarding claim 3 above. Kosugi teaches that such space can be achieved and maintained by creating a supported gap between the entirety of the external connector body and the battery housing exterior surface (battery management unit 47/circuit board 14 spaced apart from housing 16 upper surface/lid 28, with space maintained by supportive bosses 34; explained in Kosugi [0037, 0046] and shown in Kosugi Figs. 1-3 and 5-7). 
From this teaching of Kosugi, especially in view of the teachings modified Vackar as already applied to claim 3 above, one with ordinary skill in the art would have found it obvious to further modify Vackar to ensure a gap between the entirety of connector body and the battery module housing – and to maintain such a gap with supportive bosses – with the motivation to avoid wire breakage, as taught by Kosugi. Therefore, all limitations of claim 3 are also rendered obvious over modified Vackar in further view of Kosugi.

	Regarding claim 4, modified Vackar teaches the limitation of claim 3 above but fails to teach wherein the bottom surface of the connector is supported by a protruding portion disposed on the outer surface of the upper housing. Vackar does teach in Fig. 4 (see annotation above) and in [0027] protruding portions (guide pins 60) are used to support the body of connector 62 against connector plate 54 which is installed as part of housing surface via groove 57.
	Kosugi, which is analogous in the art of electrical connections at the terminals of a secondary battery pack (see Kosugi Abstract), teaches that sufficient space is needed at electrode terminals of the 

    PNG
    media_image4.png
    905
    1301
    media_image4.png
    Greyscale

	It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the housing of modified Vackar to include protrusion portions with the motivation of firmly 
Therefore, the limitations of instant claim 4 are rendered obvious.

Regarding claim 5, modified Vackar teaches the limitation of claim 4 above and teaches a plurality of the protruding portions are disposed on the outer surface of the upper housing, the protruding portions being spaced apart from one another by an arbitrary distance (three bosses 34 are shown in Kosugi figures as protruding from the housing outer surface; see annotations above – a plurality of such would also be applied to modified Vackar above).

Regarding claim 6, modified Vackar teaches the limitation of claim 4 above but fails to teach 
the space is adapted to receive a bottom plate of an inspecting jig, and 
the protruding portion is adapted to be received by a recess portion in the bottom plate, when the inspecting jig is connected to the connector and 
a pin of the inspecting jig is received within at least one of the terminals of the connector.
Sawada teaches in [0037-0038] electrical connection between an inspecting jig (e.g., a voltage, current, or temperature sensor) to terminals via cables 34-36 running through a duct space. Sawada Fig. 3 shows connector units 40 and 50 fitted into mail wall 31 or connector panel 30 (Sawada [0043-0044]) with sufficient space to receive cables 34-36 and connectors 41 and 51, which read on an “inspecting jig” depending on the application disclosed in [0037].  
Since the spacing maintained in modified Vackar is sufficient to accommodate wires/cables to avoid bending/damage thereof (see citations to both Shimizu and Kosugi in regards to claim 3 above), it would have been obvious to one of ordinary skill in the art that such a space – that accommodates the 
Kosugi teaches in [0034] that battery management unit 47 of circuit board 14 serves to monitor voltage, temperature, etc. of the secondary batteries, and thus 47 reads on an “inspecting jig”. Figs. 3 and 7 show the plate-shape of unit 47 and also show holes (i.e. “recess portions”) adapted to receive bosses 34 (i.e. “protruding portions”) at the bottom-side of the plate. Sawada further teaches the use of a locating pin (61, Sawada Fig. 5) and insertion hole (62, Sawada Fig. 6) as beneficial to ensure proper alignment and prevent connection failure when connecting two mated sections of a connector (Sawada [0017-0018]).
Therefore, a person with ordinary skill in the art would have found it obvious, at the time of filing, to further modify Vackar in such a way as to be able to securely connect an inspection jig at the necessary location (i.e. at the protrusions as taught by Kosugi, with the jig being guided by a locating pin to ensure proper mating-up with the connector terminals as taught by Sawada) with the motivation of being able to achieve an accurate connection and effectively monitor the battery module’s voltage and temperature. 
Thus, all limitations of instant claim 6 are rendered obvious. 

Regarding claim 7, modified Vackar teaches the limitations of claim 6 above and teaches wherein the protruding portion is straight (bosses 34 are shown as straight protrusions in Figs. 3 and 7 of Kosugi).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vackar (US 2001/0012578 A1) in view of Perry (US 2005/0227519 A1), Sawada (US 2019/0190203 A1), and Shimizu et al. (US 2017/0263909 A1, as cited within the IDS) as applied to claims 1 and 2 above, and further in view of Kinoshita (US 2014/0315441 A1).
Regarding claim 8 and claim 9, modified Vackar teaches the limitations of claim 2 but fails to teach:
[claim 8] wherein the body of the connector has a first side surface including a first groove portion defining a first catching jaw, and a first catching protrusion and a second catching protrusion are disposed on the outer surface of the upper housing, the first catching protrusion being supportable by the first catching jaw so as to prevent the connector from moving in one direction, and the second catching protrusion being supportable by a corner of the connector so as to prevent movement of the connector with respect to another direction, perpendicular to the one direction.
[claim 9] wherein the body of the connector has a second surface including a second groove portion that defines a second catching jaw, the second catching jaw being configured to couple to an elastic hook protruding from the outer surface of the upper housing.

Kinoshita, which is analogous in the art of a battery wiring module including a connecting member (see Kinoshita Abstract) and further teaches the shape of a holding mechanism that is designed to limit movement of the connector and prevent it from coming off of the terminal to which it is connected (see Kinoshita [0008-0009 and 0014-0015] and Fig. 4). Kinoshita teaches in the usefulness of structural features including slits (39B, Kinoshita Fig. 4 and [0055] – reads on “first and second groove portion” / “first and second catching jaw”), an elastic engaging piece with a terminal locking claw (39A and 39C, Kinoshita Fig. 4 and [0055] – reads on “elastic hook”), another locking claw oriented in such a 
	Vackar does teach (see Vackar Fig. 4) the use of a groove (57) and projections (of wall 24 around the groove) within housing 20 to limit movement of the connector plate (54) of the connector assembly (50) in certain directions within a tolerance easily facilitate the electrical connection (see Vackar [0013]). 
	Although the exact configuration as disclosed in instant claims 8 and 9 is not explicitly taught in Vackar or Kinoshita, analogous elements are taught by Kinoshita as being useful to hold connection members and prevent movement in unwanted directions. 
From this teaching, a person with ordinary skill in the art would have found it obvious, at the time of filing, to modify the housing and connector configurations of Vackar to include the useful elements taught by Kinoshita, with the motivation of being able to control the movement tolerance and directionality of the connector when coupled to the housing, in order to meet desired design characteristics of the overall module. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design, and the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP 2144.04).
Therefore, the limitations of instant claims 8 and 9 are rendered obvious. 

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sei et al. (US 2018/0342775 A1) teaches an inspection jig (temperature sensor 100, Sei Figs. 1-4), an electrical connector with a plurality of terminals (Sei claim 1) and various locking/fitting members (shown in Sei Figs. 2-4), and wiring (Sei Figs. 1-4) all disposed on an upper surface of a battery module (Sei Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.W./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721